DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 recites “including including” in line 4. Please delete repeated word.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1-2, 4-7, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 20150366530 granted to Ku (previously recited) in view of 20170014572 granted to Newberry et al. (hereinafter “Newberry” - previously recited).
Regarding claim 1, Ku discloses a method for assessing blood flow through an AV fistula (e.g. abstract, para 0006), using a wearable patch for sensing information relating to subcutaneous processes in a patient (e.g. para 0006), the method comprising: providing the wearable patch, the wearable patch including: a patch configured to attach to a body part of a patient (e.g. para 0022, figs, 5-6, “When the device 100 properly contacts the skin of a user near a fistula of the user, the physiological signal sensor 110 is capable of providing a physiological signal of the user”); a photoplethysmogram (PPG) sensor assembly mounted on the patch substrate (e.g. para 0025 the physiological signal sensor of figure 6 being a photoplethysmography (PPG) as in para 0025), the PPG sensor assembly comprising at least one PPG sensor, the PPG sensor assembly a configured to non-invasively detect a plurality of sensory modalities and generate electrical signals representing the sensory modalities (e.g. fig. 6 and para 0025 “PPG signal”); a signal converter configured to receive the electrical signals from the PPG sensor assembly and to convert the signals to sensor data signals comprising a data representation of at least one of the electrical signals (e.g. para 0025 PPG signal, para 0026 discussing a signal separator and a signal analyzer); and a communications interface configured to communicate the sensor data signals to a sensor data processing system (para 0025, fig. 1, 
Ku discloses a device and method which provides the degree of fistula stenosis according to the physiological signal of the user and the sound signal. Ku uses the PPG or ECG signal to monitor the AV fistula during the systolic phase and a diastolic phase of a cardiac cycle (also see para 0033). However, Ku fails to explicitly disclose using the PPG sensor from the PPG sensor assembly to determine volumetric blood flow rate; and the wearable patch having a patch substrate. 
Newberry teaches a biosensor patch having a PPG sensor that is used to measure time-dependent volumetric properties of blood in blood vessel due to the cardiac cycle. For example, the heartbeat affects volume of arterial blood flow and the concentration of absorption levels being measured in the arterial blood flow. This shows that PPG sensors are known to monitor and determine the volumetric blood flow (e.g. para 0105). Additionally, Newberry teaches that it is known to provide an adhesive backing to attach the device and PPG sensor to the skin of a patient (e.g. para 0065). This allows the device to be attached to the skin of the patient without having the user hold the device, and to further use the PPG to extract blood volume information which is used to determine changes in the blood flow of the patient (e.g. para 0105). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ku with the teachings of Newberry to provide volumetric flow rate of 

Regarding claim 2, Ku as modified by Newberry (hereinafter modified Ku”) renders the method of claim 1 obvious as recited hereinabove, Ku teaches where the PPG sensor assembly includes any of an acoustic sensor, an inertial sensor, an accelerometer, a gyroscope, an angular accelerometer, a temperature sensor, a strain gauge, an optical sensor, a moisture sensor, a conductivity sensor, a pressure sensor, a chemical sensor or any combination thereof (e.g. fig. 1, para 0022, “acoustic receiver”).  

Regarding claim 4, modified Ku renders the method of claim 1 obvious as recited hereinabove, Ku teaches where the communication interface includes a wireless transmitter which communicates using either a near field communication protocol or the BluetoothTM Low Energy (BLE) protocol to communicate the sensor data signals to a local hub (e.g. para 0034 “Bluetooth”, para 0036 “the processing circuit 430 provides a result regarding the degree of fistula stenosis to a remote device via the BT module 440 and antenna 450.”).  

Regarding claim 5, modified Ku renders the method of claim 1 obvious as recited hereinabove, Ku teaches where the communication interface includes a wireless transmitter which communicates using either a cellular communications system or a WiFi system to communicate the sensor data signals over a data network (e.g. para 0036, discussing antenna).  

Regarding claim 6, modified Ku renders the method of claim 1 obvious as recited hereinabove, Newberry teaches where the PPG sensor assembly, signal converter, or communications interface operate using a power source on the wearable patch (e.g. para 0039, battery), and the wearable patch is configured to operate in a shelf mode for reduced power operation of the PPG sensor assembly, signal converter, or communications interface (e.g. para 0044 “rest mode” to “help lower power consumption”).  

Regarding claim 7, modified Ku renders the method of claim 6 obvious as recited hereinabove, Ku teaches, Newberry teaches further comprising a shelf mode wakeup switch configured to maintain the wearable patch in the shelf mode until the shelf mode wakeup switch changes state triggered by deployment of the wearable device (e.g. para 0044 “When the activity monitoring circuit 114 detects a higher activity level exceeding another predetermined threshold for a predetermined time period, the IDDB system 100 signals one or more modules to exit rest mode and resume normal functions.”).  
  
Regarding claim 19, modified Ku renders the method of claim 1 obvious as recited hereinabove, Ku teaches Ku comprising a step of using the PPG sensor assembly to non-invasively monitor for at least one of thrombosis development or clinically actionable levels of stenosis (e.g. para 0022, discussing determine the degree of fistula stenosis).  

Regarding claim 23, modified Ku renders the method of claim 1 obvious as recited hereinabove, wherein the sensor data system uses the sensor data signals to manage a patient's dialysis dose (e.g. para 0004).  


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ku as applied to claims 1-2, 4-7, 19 and 23 above, and further in view of U.S. Patent Publication Number US20110313261A1 granted to Bourget et al. (hereinafter “Bourget” - previously recited). 
Regarding claim 9, modified Ku renders the method of claim 7 obvious as recited hereinabove, Newberry here the shelf mode wakeup switch is configured to switch states when the wearable patch is being deployed for attachment to the patient (e.g. para 0044 “When the activity monitoring circuit 114 detects a higher activity level exceeding another predetermined threshold for a predetermined time period, the IDDB system 100 signals one or more modules to exit rest mode and resume normal functions.”; it is noted that the claim does not require the wearable patch to exit the shelf mode upon removal from the shelf, but that it exits the shelf mode  ) but fails to explicitly disclose switching states to trigger an exit of the shelf mode by removal of product packaging. However, Bourget teaches the shelf mode wakeup sensor is configured to switch states to trigger an exit of the shelf mode by removal of product packaging when the wearable patch is being deployed for attachment to the patient (e.g. Fig. 4, para 0086). This would allow the device to utilize a wakeup switch that changes state triggered by deployment of the wearable device in order to preserve battery life during manufacturing and shipping (e.g. Para. 0086). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Ku with the teachings of Bourget to provide a wake-up switch to allow the device to remain in low-power mode during manufacturing/shipping to provide the 

Regarding claim 10, modified Ku as further modified by Bourget renders the method of claim 9 obvious as recited hereinabove, Bourget further teaches where the wearable patch includes an applicator component configured to generate a magnetic field, and the shelf mode wakeup switch is a magnetic switch maintained in a first state corresponding to the shelf mode when in proximity to the applicator component sufficient to detect the magnetic field, where the magnetic switch is triggered to exit the shelf mode by separation of the wearable patch from the applicator component during deployment of the wearable patch for attachment to the patient so that the magnetic switch is not in sufficient proximity to the magnetic field to detect the magnetic field (e.g. para 0047 and 0086 “a layer with a magnet is attached to an adhesive layer (60). ADR 10 detects the presence of the magnet (62), and remains in a “shelf mode,” e.g., a no or low-power mode, so long as magnet is present (64). When ADR 10 detects removal of the magnet (62), ADR “wakes up,” e.g., enters a powered or fully-functional mode (66). Removal of the magnet and back layer may be for attachment of the ADR to the patient, or after such attachment, as discussed above.”).  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ku as applied to claims 1-2, 4-7, 19 and 23 above, and further in view of U.S. Patent Publication Number 2015/0018643 granted to Cole et al. (Hereinafter “Cole” - previously recited).
Regarding claim 12, modified Ku as further modified by Bourget renders the method of claim 9 obvious as recited hereinabove. However, even though Bourget discloses having a shelf-mode, low power consumption which is activated by removing the backing layer, it fails to explicitly disclose where the shelf mode wakeup switch is an optical sensor precluded from sensing light by the product packaging. Cole teaches that it is known to use an optical sensor which maintains the wearable patch in the shelf mode when precluded from sensing light and to exit the shelf mode and permit power to the wearable patch when able to sense light when separated from the product packaging (e.g. Para. 0087 “user 500 exposes sensor control device 102 to ambient light, or a light bulb, LED, or other light source, in order to initiate optical sensor 308 (e.g., an optically activatable switch) contained within sensor control device 102”). This would provide the ability to activate the device without removing the backing which would allow the device to be activated before applying the device to the body of a user, e.g. during unpacking of the applicator assembly (e.g. para 0010). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ku as further modified by Bourget with the teachings of Cole to provide a shelf-mode which enables the device to further reduce power consumption during shipping, and to enable the system to be activated before applying the device to the body of a user, for example, during unpacking of the applicator assembly.


Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ku as applied to claims 1-2, 4-7, 19 and 23 above, and further in view of in view of U.S. Patent Publication Number 20080108930 granted to Weitzel - previously recited.
Regarding claim 16, modified Ku renders the method of claim 1 obvious as recited hereinabove, but fails to explicitly disclose wherein the PPG sensor assembly includes a strain gauge, further comprising a step of using the strain gauge to non- invasively determine a strength of a pressure wave through the fistula.  However, Weitzel teaches using the strain gauge to determine a strength of a pressure wave through the fistula (e.g. Para. 0096). This would provide the ability to monitor the pressure measurements associated with the blood treatment of the blood vessel (e.g. para 0011). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ku with the teachings of Weitzel to provide a shelf-mode which enables the device to further reduce power consumption during shipping, and to enable the system to be activated before applying the device to the body of a user, for example, during unpacking of the applicator assembly.

Regarding claim 22, modified Ku renders the method of claim 1 obvious as recited hereinabove, but fails to explicitly wherein the sensor data system uses the sensor data signals to manage a patient's fluid status. Weitzel teaches that it is known to use the sensor data system uses the sensor data signals to manage a patient’s fluid status (e.g. Para. 0036). this would allow the physician to monitor or measure the stenosis and blood flow rate in a vessel (e.g. para 0036) It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Newberry with the teachings of Weitzel to provide the . 


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ku as applied to claims 1-2, 4-7, 19 and 23 above, and further in view of US Patent Publication Number 20040249293 granted to Sander et al. (hereinafter “Sandler” - previously recited).
Regarding claim 17, modified Ku renders the method of claim 1 obvious as recited hereinabove, but fails to explicitly disclose having an acoustic sensor, further comprising a step of using the acoustic sensor to monitor for bruit in the fistula and signaling an alarm if a pitch of the bruit exceeds a threshold value.  However, Sander teaches that it is known to use an acoustic sensor (e.g. para 0011 “acoustic detection”), further comprising a step of using the acoustic sensor to monitor for bruit in the fistula and signaling an alarm if a pitch of the bruit exceeds a threshold value (e.g. para 0046). This would provide the physician to monitor the vascular structure/blood vessels patency by monitoring the acoustic amplitude (e.g. para 0090). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ku with the teachings of Sandler to use an acoustic sensor to provide acoustic data from the artery which would provide the predictable result of allowing the physician to monitor the vascular structure/blood vessels patency by monitoring the acoustic amplitude. 

Regarding claim 18, modified Ku renders the method of claim 1 obvious as recited hereinabove, but fails to explicitly disclose having an acoustic sensor providing an output signal, using the output signal to calculate a break frequency wherein a high break frequency is correlated with narrow vessel.  Sandler teaches that it is known to use an acoustic sensor (e.g. para 0011 “acoustic detection”), having an acoustic sensor providing an output signal, using the output signal to calculate a break frequency wherein a high break frequency is correlated with narrow vessel (e.g. para 0044-0046). This would provide the physician to monitor the vascular structure/blood vessels patency by monitoring the acoustic amplitude (e.g. para 0090). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ku with the teachings of Sandler to use an acoustic sensor to provide acoustic data from the artery which would provide the predictable result of allowing the physician to monitor the vascular structure/blood vessels patency by monitoring the acoustic amplitude. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ku as applied to claims 1-2, 4-7, 19 and 23 above, and further in view of US Patent Publication Number 20150164592 granted to Elhawary et al. (hereinafter “Elhawary” - previously recited).
Regarding claim 20, modified Ku renders the method of claim 1 obvious as recited hereinabove, but fails to disclose further comprising a step of using the PPG sensor to non-invasively measure hematocrit.  Elhawary teaches comprising a step of using the PPG sensor .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ku as applied to claims 1-2, 4-7, 19 and 23 above, and further in view of U.S. Patent Publication Number 2009/0131767 granted to Arne et al. (hereinafter “Arne” - previously recited).
Regarding claim 21, modified Ku renders the method of claim 1 obvious as recited hereinabove, Newberry teaches where the PPG sensor assembly includes, further comprising the step of non-invasively measuring a temperature value from each of the temperature sensors (e.g. para 0035 “the biosensor system may include a temperature sensor 112 having an array of sensors (e.g., 16×16 pixels) positioned facing or adjacent to the skin of the patient to measure temperature”). But fails to explicitly state having two spaced-apart temperature sensors and determining a differential measurement of skin temperature by subtracting the measured temperature value from a first temperature sensor of the two spaced-apart 
Arne teaches two temperature sensors further comprising the step of measuring a temperature value from each of the two spaced-apart temperature sensors and determining a differential measurement of skin temperature by subtracting the measured temperature value from one temperature sensor from the measured a differential temperature value from another temperature sensor (e.g. Para. 0068 “a temperature difference observed between the two sensors used as indicator of infection at the access point, for example of infection developing from a mis-handled dialysis device or catheter.”; please note that the examiner understands the distance between the sensors to be the “spaced-apart temperature sensors” as claimed. The examiner concedes that Arne’s teaches using the device as an implantable device which is invasive in nature. However, the examiner is relying on Arne’s teaching only to capture the benefits of using multiple temperature sensors and using the difference observed between the sensors to determine infection indications). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ku with the teachings of Arne to provide the predictable result of monitoring the body temperature as indicator of infection at the access point, for example of infection developing from a mis-handled dialysis device or catheter.


Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Newberry and further in view of US Patent Publication Number 20150164592 granted to Elhawary et al. (hereinafter “Elhawary” - previously recited).
Regarding claim 24, Ku discloses a method for assessing blood flow through an AV fistula (e.g. abstract, para 0006) using a wearable patch for sensing information relating to subcutaneous processes in a patient (e.g. para 0006), the method comprising: providing a wearable patch, the wearable patch including including: a patch configured to attach to a body part of a patient (e.g. para 0022, figs, 5-6, “When the device 100 properly contacts the skin of a user near a fistula of the user, the physiological signal sensor 110 is capable of providing a physiological signal of the user”); a photoplethysmogram (PPG) sensor assembly mounted on the patch substrate (e.g. para 0025 the physiological signal sensor of figure 6 being a photoplethysmography (PPG) as in para 0025), the PPG sensor assembly comprising at least one PPG sensor, the PPG sensory assembly PPG sensor assembly and to convert the signals to sensor data signals comprising a data representation of at least one of the electrical signals (e.g. para 0025 PPG signal, para 0026 discussing a signal separator and a signal analyzer); and a communications interface configured to communicate the sensor data signals to a sensor data processing system (para 0025, fig. 1, processing circuitry; or remote device to perform further medical analysis); mounting the wearable patch to skin overlaying the AV fistula (e.g. para 0022, fig, 6 “When the device 100 properly contacts the skin of a user near a fistula of the user); and transmitting the 
Ku discloses a device and method which provides the degree of fistula stenosis according to the physiological signal of the user and the sound signal. Ku uses the PPG or ECG signal to monitor the AV fistula during the systolic phase and a diastolic phase of a cardiac cycle (also see para 0033). However, Ku fails to explicitly disclose using the PPG sensor from the PPG sensor assembly to determine non-invasively determine hematocrit; and the wearable patch having a patch substrate. 
Newberry teaches a biosensor patch having an adhesive backing to attach the device and PPG sensor to the skin of a patient (e.g. para 0065). This allows the device to be attached to the skin of the patient without having the user hold the device, and to further use the PPG to extract blood volume information which is used to determine changes in the blood flow of the patient (e.g. para 0105). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ku with the teachings of Newberry to provide volumetric flow rate of the blood from a PPG sensor and device that is worn on the user’s skin via a patch in order to provide the predictable result of allowing the device to be attached to the skin of the patient without having the user hold the device, and to further use the extracted blood volume information in determining various physiological parameters of the user. 
using the at least one PPG sensor from the PPG sensor assembly to non-invasively determine hematocrit; and transmitting the sensor data signals to a sensor data system.   
Ku as modified by Newberry teaches the limitations above but fail to disclose wherein the PPG sensor assembly to determine non-invasively determine hematocrit.
Elhawary teaches comprising a step of using the PPG sensor assembly to non-invasively monitor for at least one of thrombosis development or clinically actionable levels of stenosis (e.g. para 006; it is noted that the claim does not identify how thrombosis or stenosis is monitored, therefore, monitoring the blood flow would allow determination of obstructions, e.g. thrombosis).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ku with the teachings of Elhawary to provide a PPG sensor to monitor the blood flow through an AV fistula in order to provide the predictable result of monitoring the success of the surgical procedure by comparing the blood flow and volume directly before and after the bypass pacement by using the PPG signals, which establishes a visualization method for the surgeon to evaluate blood volume in the myocardial tissue and vessels/AV fistulas.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792